Title: John Adams to John Quincy Adams and Thomas Boylston Adams, 14 September 1794
From: Adams, John
To: Adams, John Quincy,Adams, Thomas Boylston


          
            My dear Sons
            Quincy Septr. 14. 1794
          
          I once more wish you a prosperous Voyage an honourable Conduct and a happy Life. Remember your Characters as Men of Business as well as Men of Virtue, and always depend on the Affection and Friendship of your Father
          
            John Adams
          
        